721 N.W.2d 226 (2006)
P.T. TODAY, INC., Brad Putvin, Gordon Allen, Michael Beauvais, Elaine Cooper, William Roth, Lana Baum, Timothy Bondy, David Gilboe, Diana Inch, Sandra Jenkins, Richard Feby, Mary Ann Koenig, Jeffrey Green, Osa Jackson-Wyatt, Richard Kohler, Jerome Malone, Sheila Isles, Parul Shah, and Martin Katenberg, Plaintiffs-Appellants, and
Barbara Johnson, Robert Baker, Karen Lehman Borin, Margaret Kamenec, Terence Heaton, Teresa Herrlinger, Richard Milder, Jim Simpson, Janet Wiseniewski, Timothy Stegeman, Mark Beissel, Barbara Herzog, and John Czarnecki, Plaintiffs,
v.
COMMISSIONER OF the OFFICE OF FINANCIAL AND INSURANCE SERVICES and Blue Cross Blue Shield of Michigan, Defendants-Appellees, and
Attorney General, Intervening Appellee.
Docket No. 131298. COA No. 259964.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.